ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
ServiceSource, Inc.                          )      ASBCA Nos. 59833, 59834, 59835
                                             )
Under Contract No. HQ0034-14-D-0018          )

APPEARANCES FOR THE APPELLANT:                      Aron C. Beezley, Esq.
                                                    Robert J. Symon, Esq.
                                                    William R. Purdy, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     John S. Albanese, Esq.
                                                     General Counsel
                                                    Christina M. Austin, Esq.
                                                     Assistant General Counsel
                                                     DoD Washington Headquarters Services &
                                                      Pentagon Force Protection Agency
                                                     Washington, DC

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 23 June 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59833, 59834, 59835, Appeals of
ServiceSource, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals